Citation Nr: 0628006	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  06-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946, from February 1947 to February 1949, and from 
April 1949 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the claim of entitlement to service connection for 
PTSD.  Subsequently, by a rating action in November 2004, the 
RO confirmed its denial of the veteran's claim.  The veteran 
perfected a timely appeal to the above decision.  

On August 9, 2006, the veteran and his wife appeared at the 
Las Vegas, Nevada RO and testified at a videoconference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  The veteran accepted this hearing in lieu of 
an in-person hearing.  A transcript of that hearing is of 
record.  

In August 2006, the veteran's motion to advance the appeal on 
the Board's docket was granted due to advanced age.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2005).  


FINDINGS OF FACT

1.  The veteran served on active duty in World War II, the 
Korean Conflict, and in Vietnam.  

2.  The veteran has PTSD which is attributable to events 
experienced in service.  



CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in February 2004 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  An additional letter was issued in 
August 2004.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for PTSD, 
and he was afforded an opportunity to provide testimony at a 
videoconference hearing before, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  



II.  Factual background.

The record indicates that the veteran served on active duty 
from November 1944 to October 1946, from February 1947 to 
February 1949, and from April 1949 to May 1967.  The military 
personnel records indicate that the veteran had extensive 
service in World War II, the Korean Conflict, and service in 
Thailand in support of operations in the Republic of Vietnam.  
During his WWII service, the veteran's duty assignment was as 
an airplane and engine mechanic; during the remainder period 
of service, the veteran's duty assignment was as an 
administrative specialist.  The records further indicate that 
the veteran has been awarded the World War II Victory Medal, 
the American Campaign Medal of Army of Occupation medal, the 
Asiatic-Pacific Campaign Medal, the Vietnam Service Medal, 
and the Republic of Vietnam Campaign Medal.  

The service medical records indicate that the veteran was 
admitted to a hospital in November 1954; at that time, it was 
noted that the veteran had not been able to adjust because of 
his personality, and he had used physical and hysterical 
symptoms to release his dissatisfaction and hostilities.  The 
pertinent diagnosis was conversion reaction, acute, mild, 
manifested by weakness and numbness of the left hand and arm.  
In August 1957, the veteran was diagnosed with emotional 
personality, chronic, severe, which existed prior to service.  
Subsequently, in September 1957, the veteran was diagnosed 
with anxiety reaction, acute, moderate, manifested by 
fainting episode.  

The veteran's application for service connection for PTSD (VA 
Form 21-526) was received in February 2004.  Submitted in 
support of the veteran's claim were VA progress notes, dated 
from November 2001 to January 2004, reflecting ongoing 
evaluation and treatment for a psychiatric disorder, 
variously diagnosed, including PTSD.  During a clinical visit 
in September 2003, the veteran indicated that he was 
suffering the several symptoms of PTSD upon returning home 
and following engagement in multiple combat situations during 
his tours of duty in Korea and Vietnam.  The veteran reported 
re-experiencing combat traumas through intrusive thoughts and 
images, nightmares, night sweats, and emotional distress 
accompanied by symptoms of physical arousal.  He also 
reported problems with avoidance symptom clusters included 
avoiding thoughts, feelings, images and events which were 
trauma related.  The assessment was PTSD.  When the veteran 
was seen in November 2003, it was noted that the veteran has 
served in WWII, Korea, and Vietnam; it was also noted that he 
had obviously been in combat situations during those wars.  
The examiner noted that the veteran showed significant 
emotional distress when talking about the wars and why he 
survived.  The veteran reported having flashbacks that 
involved episodes of either feeling like crying or snapping 
and going off on someone.  Following a mental status 
evaluation, the VA examiner stated that the veteran had PTSD 
with symptoms of dysthymia and anxiety as well as impulse 
control issues.  The VA examiner stated that he felt that the 
veteran's traumas were related to his combat experiences 
while serving in the military.  

Received in April 2004 were VA progress notes, dated from 
January 2004 to April 2004, showing continued treatment for 
symptoms of PTSD, including individual and group therapy 
sessions for anger management.  Received in May 2004 were 
duplicate VA progress notes dated from November 2001 to April 
2004.  

Of record is a statement in support of claim (VA Form 21-
4138), dated in May 2004, wherein the veteran indicated that 
he served during three periods of war.  During WWII, the 
veteran indicated that he served as a crew chief and 
participated in three missions; those missions included 
dropping of 11th ABN DIV, close air support drops via 
parachutes, and as air ambulance, evacuating wounded and/or 
deceased personnel.  The veteran indicated that he was 
assigned to the Royal Australian Air Force.  The veteran 
stated that he lost very close comrades from Saipan to 
Okinawa, some of whom he flew with and/or went to school 
with.  During the Korean Conflict, he was assigned to the 
2157th Air and sea rescue squad, which required going behind 
enemy lines.  

A VA progress note, dated in July 2004, reflects a diagnosis 
of PTSD, chronic.  Received in August 2004 were VA progress 
notes, dated from April 2004 to August 2004, reflecting 
ongoing treatment for PTSD.  During a clinical visit in July 
2004, it was noted that the veteran was diagnosed with PTSD 
due to military service in Korea and Vietnam.  Additional VA 
progress notes, dated from July 2004 to February 2005, 
continued to reflect treatment for PTSD.  

The veteran was seen for a psychiatric evaluation in 
September 2005, at which time he indicated that he had been 
experiencing more and more crying spells, specially when he 
viewed any kind of suffering; he stated that witnessing such 
things brought back traumatic memories from his own traumatic 
military experiences in WWII, Korea and Vietnam, which 
extended from 1943 to 1968.  The VA examiner stated, after 
reviewing the veteran's medical records and interviewing him, 
it was his professional opinion that the veteran clearly 
suffered from chronic, severe, PTSD, resulting from his 
traumatic WWII, Korean, and Vietnam experiences.  

Received in January 1996 was a statement of stressors, 
wherein the veteran reported participating in an Air 
Offensive during the Liberation of the Philippine Island; 
during that time, he lost many friends and comrades.  The 
veteran indicated that part of his duties, during WWII, 
including dropping supplies, and operating as a medical air 
evacuation; they airlifted wounded and deceased soldiers.  
The veteran further indicated that many soldiers died aboard 
his aircraft during those airlifts.  The veteran also 
reported that, during his period of active duty in Korea, he 
was assigned to an air/sea rescue unit; they performed 
helicopter missions responsible for rescuing downed military 
personnel.  

At his personal hearing in August 2006, the veteran indicated 
that during WWII, his unit was assigned to the Tachikawa Air 
Station in Japan; his primary job was to take radiation 
readings at Hiroshima from ground zero.  The veteran 
testified that, in Korea, he was a member of the 2057th Air 
rescue and recovery squadron; he noted that their duty was 
plucking military personnel out of the war in the China Sea 
and the Sea of Japan.  The veteran reported that, in Vietnam, 
he was in DaNang and was part of a multinational command 
post.  The veteran reported seeing the remains of soldiers.  
The veteran reported suffering from crying spells, mood 
swings, depression and anxiety as a result of his PTSD.  The 
veteran's wife reported a change in the veteran's behavior as 
a result of his PTSD, including irritability and outburst of 
anger.  


III.  Legal Analysis.

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, a longitudinal review of the evidentiary record 
would indicate that the veteran participated in missions and 
events constituting an actual encounter with a military foe 
or hostile unit or instrumentality or that he was exposed to 
other stressors consistent with the nature of his service.  
He engaged in combat with the enemy.  He has alleged that his 
stressors consisted or his participation in combat or 
witnessing the aftereffects of combat.  Consequently, the 
Board finds that the veteran's testimony and statements are 
credible and consistent with the circumstances, conditions, 
and hardships of his service.  38 U.S.C.A. § 1154(a)(b).  The 
veteran's lay testimony and statements are accepted in this 
case as conclusive evidence of the stressors' occurrences and 
no further development or corroborative evidence is required.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 
Vet. App. at 98.  

The record clearly establishes that the veteran served in 
combat or otherwise stressors producing actions.  In 
addition, the veteran has a current, valid diagnosis of PTSD, 
and his PTSD has been reported to be related to his service 
in WWII, Korea, and in Vietnam.  As noted above, following an 
interview of the veteran and a review of the record in 
September 2005, a VA psychiatrist concluded that the veteran 
suffered from chronic and severe PTSD resulting from his 
traumatic WWII, Korean, and Vietnam experiences.  The Board 
specifically finds his testimony to be credible.

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that is 
related to his traumatic experiences in service.  Under such 
circumstances, the benefit of the doubt is awarded to the 
veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board 
resolves reasonable doubt in the veteran's favor and finds 
that the evidence supports a grant of entitlement to service 
connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


